Citation Nr: 1645294	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-35 008	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for mechanical low back pain.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

On January 30, 2015, the Board issued a decision on the claims of entitlement to a disability rating in excess of 20 percent for mechanical low back pain and entitlement to service connection for a cervical spine disability, to include as secondary to service-connected mechanical low back pain.  As detailed below, the Board finds necessary a vacatur of the January 30, 2015, decision with respect to the issue of entitlement to a disability rating in excess of 20 percent for mechanical low back pain.  However, the Board does not find reason to disturb the denial of service connection for a cervical spine disability or the grant of a disability rating of 10 percent for radiculopathy of the bilateral lower extremities, and therefore, the Board will not discuss those issues further.  Additionally, the Board notes that a new decision on the issue is forthcoming, and the Veteran and his representative have 30 days in which to respond to this Order.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In the January 30, 2015, decision, the Board granted a disability rating of 30 percent for mechanical low back pain.  The Veteran's mechanical low back pain is rated under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  In this respect, the Board notes that the general rating formula for diseases and injuries of the spine, which provides the disability ratings for Diagnostic Code 5242, only provides a 30 percent disability rating when evidence demonstrates forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  Disabilities of the thoracolumbar spine, conversely, can only warrant ratings of 10 percent, 20 percent, 40 percent, 50 percent, and 100 percent, respectively.  In this case, the Veteran's mechanical low back pain is characterized as a disability of the thoracolumbar spine, and as such, a 30 percent disability rating cannot be granted in connection with the claim on appeal.  Accordingly, the January 30, 2015, Board decision granting entitlement to a disability rating of 30 percent for mechanical low back pain is vacated.

A new Board decision will be issued after 30 days have passed from the date of this decision in order to afford the Veteran and his representative the opportunity to submit new evidence or argument


ORDER

The January 30, 2015, Board decision granting entitlement to a disability rating of 30 percent for mechanical low back pain is vacated.



	                        ____________________________________________
	ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals


